This opinion will be unpublished and
                         may not be cited except as provided by
                         Minn. Stat. § 480A.08, subd. 3 (2014).

                              STATE OF MINNESOTA
                              IN COURT OF APPEALS
                                    A15-1939

              In the Matter of the Risk Level Determination of A. D. S.-H.

                                 Filed October 17, 2016
                                        Affirmed
                                    Bjorkman, Judge

                                          ALJ
                           Office of Administrative Hearings
                                File No. 68-1100-32788


A.D.S.-H., Moose Lake, Minnesota (pro se appellant)

Lori Swanson, Attorney General, Angela Helseth Kiese, Assistant Attorney General,
St. Paul, Minnesota (for respondent)

      Considered and decided by Kirk, Presiding Judge; Schellhas, Judge; and

Bjorkman, Judge.

                        UNPUBLISHED OPINION

BJORKMAN, Judge

      Appellant challenges the dismissal of his administrative appeal of his risk-level

determination as moot. Because appellant has not demonstrated that he will suffer direct

and personal harm as a result of the determination, we affirm.

                                         FACTS

      Appellant A.D.S.-H. has been civilly committed to the Minnesota Sex Offender

Treatment Program (MSOP) since 1996. During this period, A.D.S.-H. has committed a
number of criminal offenses. He was incarcerated at the Minnesota Correctional Facility

at Rush City following his most recent fraud conviction. In anticipation of his release,

but before he was transferred back to MSOP, the End-of-Confinement Review

Committee (ECRC) conducted a risk-level determination as required by Minn. Stat.

§ 244.052, subd. 3 (2014).      The ECRC assigned A.D.S.-H. a risk level of three.

A.D.S.-H. appealed, and the ECRC moved to dismiss the matter as moot because

A.D.S.-H. is not being released into the community and his risk level will be reassessed

before he is released from MSOP. The administrative-law judge (ALJ) granted the

ECRC’s motion. A.D.S.-H. appeals by a writ of certiorari.

                                     DECISION

       A.D.S.-H. argues that the ALJ erred in dismissing his request for administrative

review of his risk-level determination as moot. This argument presents a question of law

that we review de novo. Isaacs v. Am. Iron & Steel Co., 690 N.W.2d 373, 376 (Minn.

App. 2004), review denied (Minn. Apr. 4, 2005); see also Frost-Benco Elec. Ass’n v.

Minn. Pub. Utils. Comm’n, 358 N.W.2d 639, 642 (Minn. 1984) (stating appellate courts

give no deference to an agency’s legal determinations).

       Courts may only exercise jurisdiction over matters involving a justiciable

controversy. Kahn v. Griffin, 701 N.W.2d 815, 821 (Minn. 2005). A controversy is

justiciable if it implicates definite rights; “[m]erely possible or hypothetical injury will

not satisfy this standard.” Id. The mootness doctrine requires courts to dismiss cases in

which effective relief is not possible. Id. To avoid dismissal, a party must demonstrate a

personal interest in the form of “a direct and personal harm.”           In re Risk Level


                                             2
Determination of J.V., 741 N.W.2d 612, 614 (Minn. App. 2007) (quotation omitted),

review denied (Minn. Feb. 19, 2008). The mootness doctrine applies to administrative

review hearings conducted under Minn. Stat. § 244.052, subd. 6 (2014). Id.

       A.D.S.-H. argues that his appeal is not moot because he has demonstrated direct

and personal harm occasioned by the ECRC’s risk-level determination. We disagree for

three reasons. First, A.D.S.-H.’s risk level will not be disclosed to the community. As

we stated in J.V., because MSOP is a “residential facility” under Minn. Stat. § 244.052,

subd. 1(4) (2014), the state is prohibited from notifying the community when A.D.S.-H.

is released from prison back to MSOP. Minn. Stat. § 244.052, subd. 4(b)(3) (2014).

Accordingly, A.D.S.-H. will not suffer direct and personal harm because there will be no

community notification. See J.V., 741 N.W.2d at 616 (holding that “relator’s request for

administrative review of an end-of-confinement risk-level determination is moot because

he is civilly committed and not subject to community notification and, therefore, lacks

the requisite personal interest in the outcome of the litigation”).

       Second, A.D.S.-H. forfeited his argument that he will be subject to new

supervised-release conditions as a collateral consequence of his level-three risk

determination. The only evidence he cites is a document that the ALJ did not consider

because it was outside of the record. Because we generally do not consider issues that

were not previously decided, A.D.S.-H.’s second argument fails. Roby v. State, 547
N.W.2d 354, 357 (Minn. 1996).

       Third, A.D.S.-H. cites no authority for his bald assertion that being labeled a

“Level Three Predatory Offender” creates a stigma that will be used against him when he


                                              3
petitions for a reduction in custody. This court rejected similar unsupported arguments in

J.V. as speculative and without merit. J.V., 741 N.W.2d at 615; see also Isaacs, 690
N.W.2d at 376 (stating “the doctrine of mootness looks towards actual occurrences, not

mere speculation on events that could have happened”).

       In sum, because A.D.S.-H. has not established the requisite “personal harm arising

out of his risk-level determination,” J.V., 741 N.W.2d at 615, his appeal is moot.

       Affirmed.




                                             4